Hill, J.
This being a suit in trover, two things are essential to show a right of recovery,— title in the plaintiff and possession in the defendant. Of these essentials the first was admitted. The evidence as to the second consisted of an implied admission of the defendant; and, while the evidence on this point is exceedingly weak, this court cannot say that there was no evidence whatever to support the verdict, and, in the absence of any special assignment of error of law, the refusal of the trial court to grant a new trial must be affirmed.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.